J-S58031-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

JAMES LYLE ISENHART

                         Appellant                  No. 359 WDA 2014


              Appeal from the PCRA Order February 20, 2014
               In the Court of Common Pleas of Erie County
           Criminal Division at No(s): CP-25-CR-0001646-2006;
           CP-25-CR-0001647-2006; CP-25-CR-0001649-2006


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:              FILED SEPTEMBER 19, 2014

      Appellant, James Lyle Isenhart, appeals pro se from the order entered

in the Erie County Court of Common Pleas, which denied his second petition

filed under the Post-Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-

9546. Appellant pled guilty to numerous counts of burglary and corruption

of minors offenses at two docket numbers on August 14, 2006. On October

2, 2006, the court sentenced Appellant to an aggregate 9-18 years’

incarceration.   Appellant did not file post-sentence motions or a direct

appeal. On September 11, 2009, the court received from Appellant a pro se

petition for appointment of counsel and habeas corpus relief, which the court

treated as a first PCRA petition. The court appointed counsel, who filed a

“no-merit” letter and an application to withdraw as counsel, pursuant to
_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58031-14


Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). The

PCRA court ultimately dismissed the petition on November 16, 2009, after

proper notice per Pa.R.Crim.P. 907. This Court affirmed on June 8, 2011.

See Commonwealth v. Isenhart, 29 A.3d 846 (Pa.Super. 2011).             On

January 16, 2014, the court received from Appellant 3 pro se motions: a

request to file post-sentence motions nunc pro tunc; a post-sentence

motion; and a motion to modify sentence. The court treated Appellant’s pro

se motions as a second PCRA petition. Following proper notice under Rule

907, the PCRA court formally dismissed the petition on February 20, 2014.

This pro se appeal followed.

     The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008), cert.

denied, ___ U.S. ___, 129 S.Ct. 2772, 174 L.Ed.2d 277 (2009).           The

amended PCRA, effective January 16, 1996, requires that a PCRA petition,

including a second or subsequent petition, must be filed within one year of

the date the underlying judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1).

A judgment is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A. § 9545(b)(3).

     Instantly, on January 16, 2014, the court received Appellant’s second


                                   -2-
J-S58031-14


PCRA petition, which was over 7 years after his judgment of sentence

became final.1      Appellant’s second petition neither alleges nor proves any

cognizable exception to the PCRA timeliness requirements.            See 42

Pa.C.S.A. § 9545(b)(1). Therefore, the court properly dismissed the current

petition as untimely. Accordingly, we affirm.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2014




____________________________________________


1
  Appellant’s judgment of sentence became final on or about November 1,
2006, upon expiration of the 30-day period in which to file a direct appeal.
Further, Appellant is not entitled to the one-year grace period provided in
the amended PCRA for first-time petitioners, because this petition is
Appellant’s second petition under the statute.



                                           -3-